Title: From James Madison to Albert Gallatin, 30 July 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, July 30th. 1807.

I have the honor to request that you will issue your warrant for one thousand six hundred dollars, on the appropriation, for Barbary Intercourse, in favor of Wm: Whann Esqr., the assignee of a Bill drawn upon me, on the 28th. March last by James Simpson, Consul at Morocco; the said Simpson to be charged therewith on the Books of the Treasury.  The Bill is inclosed.  I am &c.

James Madison.

